Case 19-12685-JDW         Doc 11   Filed 08/05/19 Entered 08/05/19 13:57:43                Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI


   IN RE: GARY JACOBS                                           CHAPTER 13

   DEBTOR                                                       CASE NO. 19-12685-JDW

               OBJECTION TO PROOF OF CLAIM FILED BY
     FIRST METROPOLITAN FINANCIAL SERVICES, INC. [CLAIM NO. 12-1]

          COMES NOW, the above-named Debtor, by and through his attorney of record

   in this case, and objects to the Proof of Claim filed by First Metropolitan Financial

   Services, Inc. (“First Metro.”), and in support hereof respectfully shows unto the Court

   the following:

          1.    First Metro. filed a proof of claim (Clm. # 12-1) as a secured creditor in the

   amount of $3,621.99.

          2.        The Debtor does not dispute the debt is owed, but the claim includes a

   UCC filing statement that is not perfected or enforceable against the Debtor or his

   property according to Miss. Code § 75-9-301. Therefore, the claim should be treated as

   unsecured.

          4.        Other grounds to be shown at the hearing.

          WHEREFORE, the Debtor respectfully requests that this Court sustain the

   objection and enter an order directing the proof of claim (Clm. #12-1) be treated as a

   general unsecured claim in this case.

                    This the 5th day of August, 2019.

                                           /s/Robert Lomenick
                                           KAREN B. SCHNELLER, MSB 6558
                                           ROBERT H. LOMENICK, JR., MSB 104186
                                           SCHNELLER & LOMENICK, P.A.
                                           126 NORTH SPRING STREET
                                           POST OFFICE BOX 417
                                           HOLLY SPRINGS, MS 38635
                                           662-252-3224/karen.schneller@gmail.com
Case 19-12685-JDW       Doc 11    Filed 08/05/19 Entered 08/05/19 13:57:43           Desc Main
                                  Document     Page 2 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT MISSISSIPPI


   IN RE: GARY JACOBS                                          CHAPTER 13

   DEBTOR                                                      CASE NO. 19-12685


                          NOTICE OF OBJECTION TO CLAIM

          YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed

   in the above referenced bankruptcy case. Your claim may be reduced, modified, or

   eliminated. If you do not want the Court to eliminate or change your claim, a written

   response to the attached objection to claim must be filed with:

   Clerk, U.S. Bankruptcy Court
   Northern District of Mississippi
   703 Hwy 145 North
   Aberdeen, MS 39730

   and a copy must be served on the undersigned Debtor(s)’ attorney and the Chapter 13

   trustee on or before thirty (30) days from the date of this notice. In the event a written

   response is filed, the court will notify you of the date, time and place of the hearing

   thereon.

   DATED: August 5, 2019

   CHAPTER 13 STANDING TRUSTEE:
   Ms. Locke D. Barkley
   Chapter 13 Trustee
   6360 I-55 North, Suite 140
   Jackson, MS 39211
                              /s/Robert H. Lomenick
                              KAREN B. SCHNELLER, MSB 6558
                              ROBERT H. LOMENICK, JR., MSB 104186
                              SCHNELLER & LOMENICK, P.A.
                              126 NORTH SPRING STREET
                              POST OFFICE BOX 417
                              HOLLY SPRINGS, MS 38635
                              662-252-3224/karen.schneller@gmail.com
Case 19-12685-JDW       Doc 11    Filed 08/05/19 Entered 08/05/19 13:57:43           Desc Main
                                  Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE

             I, Karen B. Schneller/Robert H. Lomenick, attorney for the Debtor, hereby
   certify that a copy of the foregoing Notice of Objection to Claim and Objection to Claim
   has this day been served upon the Chapter 13 Trustee, the U.S. Trustee and Mississippi
   Department of Revenue, either by electronic means or by United States Mail.

   First Metropolitan Financial Services, Inc.
   6295 Summer Ave., Ste. 101
   Memphis, TN 38134

   Ms. Locke D. Barkley, via ECF

   Office of U.S. Trustee, via ECF

            This, the 5th day of August, 2019

                                                /s/Robert H. Lomenick
                                                KAREN B. SCHNELLER
                                                ROBERT H. LOMENICK
